DETAILED ACTION
This office action is a response to an amendment filed on 12/15/2021 in which claims 1-17 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR1020170169712, filed on 12/11/2018.

Drawing
4.	The drawing filed on 12/11/2018 has been accepted by the Examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 5 recites “the user devices” in line 21. It is not clear what “the user devices” is being referred. Therefore, claims 5 and 6 are rejected under 35 U.S.C 112(b) as being indefinite.
	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 17 recites “the different versions of the real chatbots” in line 1. The claim 1 recites “real chatbots of different versions”. It is not clear if they are the same.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1, 2, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 


9.	Regarding claim 1, Griffin et al discloses a chatbot server (Fig.3; 316; virtual assistant service) that provides an instant messaging service using a virtual chatbot (Fig.3; 110, virtual assistant) linked to multiple real chatbots (Fig.3; conversation space 120 which includes real chatbots or participants please see paragraph [0017]), comprising:
a receiving unit that receives, from a messenger server (Fig.3; 312; chatbot), a question message (Fig.3; virtual assistant service 316, paragraph [0038]; lines 1-4; virtual assistant service receives query (i.e. question message) from chatbot (i.e. messenger server)) relevant to a service selected from multiple services by a user device (Fig.2B; 280, 282, 284, 286, 288, 290, 292, paragraph [0026]; user is selecting a service such as Finesse Help from multiple services such as Travel, Expenses, Finesse Help, etc.) and service account information corresponding to the selected service (Fig.5A; 510, service account information such as blind transfer corresponding to Finesse Help; paragraph [0038]; virtual assistant service 316 receives 510 query and extracted topics and keywords  from messenger server or chatbot 312 wherein extracted topics and keywords can be considered as service account information such as blind transfer; paragraph [0026]; lines 1-12; account transfer)
a derivation unit that derives an answer to the question message using the virtual chatbot corresponding to the service account information (paragraph [0039]; virtual assistant service sends query and extracted keywords and topics to relevant virtual assistant paragraph [0040]; virtual assistant determines relevant conversation space by analyzing contextual cues or content information; paragraph [0041] and [0042]; conversation service of virtual assistant configured to figure out who can address the query or question message; paragraph [0043]; virtual assistant receive answer from participant); and
a transmission unit that transmits the answer to the messenger server (paragraph [0044]; Once virtual assistant receives reply or answer, virtual assistant transmits reply or answer to chatbot (i.e. messenger server)),
wherein the virtual chatbot (Fig.3; 110; virtual assistant which includes conversation service) transfers the question message to at least one selected real chatbot (Fig.5A, 120, 516; real chatbot such as Finesse Help chat) of the multiple real chatbots linked to the virtual chatbot (paragraph [0042]; Conversation service of virtual assistant sending the query (i.e. question message) to a selected or relevant conversation space or chatroom (i.e real chatbot)), and the at least one selected real chatbot derives the answer to the question message .(paragraph [0043]; the selected real chat or participants of chatroom in  conservation space derive the answer or reply to the question message or query such as “Blind transfer is available in  version 11.6.Expected to be released by June 2017” )  and transfers the answer to the virtual chatbot (paragraph [0043]; the virtual assistant (i.e. virtual chatbot) receives participant’ reply or answer). 
Griffin discloses the real chatbots with participants. Griffin does not explicitly disclose the chatbot with human agent is replaced with automated chatbot.
Kornbilt et al discloses the chatbot with human agent is replaced with automated chatbot. (paragraph [0018]; the human chat agent is replaced with an intelligent chat bot and paragraph [0019]; chatbots with AI brain)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin which discloses real chatbot with participants with the method of Kornbilt which discloses chatbot with human is replaced by intelligent or automated chatbots in order to decrease the need or human agents taught by Kornbilt.
Griffin in view of Kornbilt does not explicitly disclose the multiple real chatbots comprise real chatbots of different versions and wherein the different versions include an existing version and a new version.
Wu discloses the multiple real chatbots comprise real chatbots of different versions and wherein the different versions include an existing version and a new version. (paragraph [0135], [0137] and [0138]; an existing chatbot, a newly-updated chatbot wherein an existing chatbot has an existing version and newly update chatbot would have new version); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing real chatbot of Griffin in view of Kornbilt with the method disclosing real chatbots with different versions of Wu in order to improve chatbots taught by Wu. (Wu; paragraph [0023])

Regarding claim 2, Griffin in view of Kornbilt and Wu discloses the chatbot server of Claim 1,
wherein the virtual chatbot transfers the question message to the selected real chatbot (Griffin; paragraph [0042]; Conversation service of virtual assistant sending the query (i.e. question message) to a selected or relevant conversation space or chatroom (i.e real chatbot)) with reference to a preset mapping table (Griffin; paragraph [0022]; contextual cue database stores association between virtual assistant and respective conversation space) correlating the virtual chatbot with the multiple real chatbots. (Griffin; paragraph [0019]; multiple real chatbots or chat room which includes participants associated with conversation space and virtual assistant)

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 1.

Regarding claim 17, Griffin in view of Kornblit and Wu discloses the chatbot server of claim 1, an embodiment of Wu discloses chatbots are used to used to answer the question message. (paragraph [0023]). The another embodiment of Wu discloses different versions of real chatbots (paragraph [0135]; existing chatbot has old version and updated chatbot has new version)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing real chatbot of Griffin in view of Kornbilt with the method disclosing real chatbots with different versions of Wu in order to provide different version of chatbots taught by Wu.


10.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (US 2019/0019077 A1) in view of Kornblit (US 2019/0354557 A1), Wu (US 2020/0042597 A1) and Shtivelman et al (US 2001/0040887 A1).

Regarding claim 3, Griffin in view of Kornbilt and Wu discloses the chatbot server of Claim 2, Griffin in view of Kornbilt and Wu does not explicitly disclose a mapping table generation unit that sets traffic processing ratios for question messages to be processed by the respective multiple real chatbots and generates the mapping table according to the set traffic processing ratios 
Shtivelman discloses a mapping table generation unit (fig.2B, 340; Stat Server 340) that sets traffic processing ratios (paragraph [0084]; statistical history which includes traffic ratio such as call center 1 has more traffic than call center 2)  for question messages to be processed by the respective multiple real chatbots (paragraph [0084]; caller center 1 and call center 2) and generates the mapping table according to the set traffic processing ratios (paragraph [0073]; Stat server generates mapping according to agent’s activities such as busy or traffic processing ratio; paragraph [0117]; call is routed based on statistics or traffic processing ratio )
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin in view of Kornbilt and Wu with the method of Shtivelman in order to route the call based on traffic ratio to provide best efficiency of call center taught by Shtivelman.

Regarding claim 4, Griffin in view of Kornbilt, Wu and Shtivelman disclose the chatbot server of Claim 3,
wherein the virtual chatbot transfers the question message to the selected real Chabot with reference to the set traffic processing ratios. (Shtivelman; paragraph [0084]; transfer question message or call to selected call center or real chatbot)

11.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (US 2019/0019077 A1) in view of Kornblit (US 2019/0354557 A1), Wu (US 2020/0042597 A1), Shtivelman et al (US 2001/0040887 A1) and Tamblyn et al (US 2017/0324868 A1).

Regarding claim 9, Griffin in view of Kornbilt, Wu and Shtivelman discloses the chatbot server of Claim 4, Griffin in view of Kornbilt, Wu and Shtivelman does not explicitly disclose the receiving unit further receives a user ID of the user device, and the virtual chatbot derives session information of the user device from a session information database by using the user ID.
Tamblyn et al discloses the receiving unit further receives a user ID of the user device (Fig.4; 400, 402, paragraph [0124] and [0125]; receiving user identifying information), and the virtual chatbot derives session information of the user device from a session information database by using the user ID. (Fig.4, 404, 408, 410, paragraph [0131]-[0133]; creating session information for user device using profile database and user identifying information)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin in view of Kornbilt, Wu and Shtivelman with the method of Tamblyn in order to check confidence level of conversation taught by Tamblyn.

12.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (US 2019/0019077 A1) in view of Kornblit (US 2019/0354557 A1), Wu (US 2020/0042597 A1), Shtivelman et al (US 2001/0040887 A1) and Tamblyn et al (US 2017/0324868 A1) and Karnati et al (US 2018/0359205 A1).

Regarding claim 10, Griffin in view of Kornbilt, Wu, Shtivelman and Tamblyn discloses the chatbot server of Claim 9, Griffin in view of Kornbilt, Wu, Shtivelman and Tamblyn does not explicitly disclose the session information includes at least one of chat state information, chat context information, and chat time information, and the virtual Chabot determines whether or not the user device is chatting with any one of the multiple real chatbots based on the session information. 
Karnati et al discloses the session information includes at least one of chat state information, chat context information, and chat time information, and the virtual chatbot determines whether or not the user device is chatting with any one of the multiple real chatbots based on the session information. (paragraph [0005] and [0101]; based on chat session, determining if user device is chatting or user device ended the chat session with live assistance of third party content provider; paragraph [0004]; live assistance)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin in view of Kornbilt, Wu, Shtivelman and Tamblyn with the method Karnati in order to reduce user wait time taught by Karnati. (Karnati; paragraph [0027])

Regarding claim 11, Griffin in view of Kornbilt, Wu, Shtivelman, Tamblyn and Karnati discloses the chatbot server of Claim 10,
wherein if the virtual chatbot determines that the user device is chatting with the any one real chatbot, the virtual chatbot transfers the question message to the any one real chatbot chatting with the user device.(Tamblyn; Fig.4; 414, 420, paragraph [0134], [0136] and [0137]; monitoring conversation, route or transfer the question message to a live agent)

13.	Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (US 2019/0019077 A1) in view of Kornblit (US 2019/0354557 A1), Wu (US 2020/0042597 A1), Shtivelman et al (US 2001/0040887 A1) and Tamblyn et al (US 2017/0324868 A1), Karnati et al (US 2018/0359205 A1) and Johri (US 2008/0147470 A1).

Regarding claim 12, Griffin in view of Kornbilt, Wu, Shtivelman, Tamblyn and Karnati discloses the chatbot server of Claim 11,
Griffin in view of Kornbilt, Wu, Shtivelman, Tamblyn and Karnati does not explicitly disclose if the mapping table is modified, the virtual chatbot applies the modified mapping table after the chat between the user device and the any one real chatbot is ended.
Johri et al discloses if the mapping table is modified, the virtual chatbot applies the modified mapping table after the chat between the user device and the any one real chatbot is ended (paragraph [0063] and [0056]; updating agent status information in the database based on agent status information such as completion of a chat session)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin in view of Kornbilt, Wu, Shtivelman, Tamblyn, Karnati with the method Johri in order to meet customer needs taught by Johri. (Johri; paragraph [0001])

14.	Claims 13, 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (US 2019/0019077 A1) in view of Kornblit (US 2019/0354557 A1), Wu (US 2020/0042597 A1), Shtivelman et al (US 2001/0040887 A1), Tamblyn et al (US 2017/0324868 A1), Karnati et al (US 2018/0359205 A1) and LIFSON et al (US 2018/0234550 A1).

Regarding claim 13, Griffin in view of Kornbilt, Wu, Shtivelman Tamblyn and Karnati discloses the chatbot server of Claim 10,
if the virtual chatbot determines that the user device is not chatting with the any one real chatbot, the virtual chatbot transfers the question message to another real chatbot different from the any one real chatbot (Tamblyn; Fig.4; 414, 420, paragraph [0134], [0136] and [0137]; monitoring conversation, route or transfer the question message to a live agent)
Griffin in view of Kornbilt, Wu, Shtivelman Tamblyn and Karnati does not explicitly discloses the virtual chatbot transfers the question message to another real chatbot different from the  any one real chatbot based on the set traffic processing ratios.
LIFSON discloses the virtual chatbot transfers the question message to another real chatbot different from the any one real chatbot based on the set traffic processing ratios. (paragraph [0114]; based on the call volume, transferring call or question to faster agents which includes first real chatbot and second real chatbot; paragraph [0120]; distributing calls, chat sessions)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin in view of Kornbilt, Wu, Shtivelman, Tamblyn, Karnati with the method LIFSON in order to balance the load among geographically taught by LIFSON.

Regarding claim 14, Griffin in view of Kornbilt, Wu, Shtivelman, Tamblyn, Karnati and LIFSON discloses the chatbot server of Claim 13,
wherein a session of the user device with the any one real chatbot is stopped and a new session with the another real chatbot is connected. (Tamblyn; paragraph [0078]; when one session is ended, a new session is connected)

Regarding claim 15, Griffin in view of Kornbilt, Wu, Shtivelman, Tamblyn, Karnati and LIFSON discloses the chatbot server of Claim 13,
wherein the virtual chatbot uses context information obtained from a previous chat between the user device and the any one real chatbot during a chat between the user device and the another real chatbot. (Tamblyn; paragraph [0102]; uses test analysis for conversation history and state]; 

Allowable Subject Matter
15.	Claims 5-6 would be allowable if rewritten the claims to overcome 112(b) rejections.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of base claims and all of the limitations of claims 7 and 8.

Response To Arguments
16.	The applicant’s arguments have been carefully considered, but moot. 
If the all the limitations of dependent claims 3, 7 and 8 are incorporated to the independent claims 1 and 16, the claims 1 and 16 would be allowable.
If rewritten the claims 5 and 6 to overcome 112(b) rejections, the claims 5-6 would be allowable.

Conclusion
17.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
SOMECH et al US 2019/0005024 A1 (Virtual assistant providing enhanced communication session services) which discloses providing enhanced services to users participating in communication sessions via a virtual assistant.
Ravichandran US 2011/0178831 A1 (Unaffiliated web domain hosting service client retention analysis) which discloses establishing a service-specific group for each of several web services being provided to web hosting customers.
Cauchois et al US 2013/0346886 A1 (Method and Apparatus for live chat integration) which discloses a live chat system and virtual agents transfers user query to LC operator to resolve the user query.

18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452
/Patrice L Winder/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        



.